t c memo united_states tax_court luisa deal petitioner v commissioner of internal revenue respondent docket no filed date luisa deal pro_se yvonne m peters for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the issue for decision is whether petitioner is liable for a 10-percent additional tax under sec_72 on a dollar_figure distribution from her individual_retirement_account ira findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in la jolla california in at the age of petitioner received an ira distribution from smith barney inc of dollar_figure petitioner did not roll over the ira distribution into another qualified ira petitioner reported the dollar_figure distribution on her federal_income_tax return as a taxable ira distribution but did not compute the additional 10-percent additional tax due for premature_distribution in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure this amount represented a 10-percent additional tax on ira_distributions pursuant to sec_72 opinion under sec_408 a distribution from an ira is taxable to the distributee in the year of distribution in the unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue manner provided under sec_72 sec_408 provides an exception to the general_rule for certain rollovers by the distributee namely where a distribution is paid to the distributee and the distributee transfers the entire amount of the distribution to an ira or an individual_retirement_annuity within days of receipt sec_72 provides for a 10-percent additional tax on distributions from qualified_retirement_plans sec_72 excludes qualified_retirement_plan distributions from the percent additional tax if the distributions are made on or after the date on which the employee attains the age of made to a beneficiary or to the estate of the employee on or after the death of the employee attributable to the employee's being disabled within the meaning of sec_72 part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary made to an employee after separation_from_service after attainment of age or dividends_paid with respect to stock of a corporation which are described in sec_404 a this provision codified at sec_72 a v is not applicable to premature ira_distributions see sec_72 a limited exclusion is also available for distributions made to an employee for medical_care expenses see sec_72 b petitioner's ira was a qualified_retirement_plan petitioner did not roll over her ira distribution and does not claim to fit within any of the statutory exceptions of sec_72 petitioner testified that she was aware of the provisions of sec_72 when she filed her income_tax return but claims that she relied on erroneous advice she received from the internal_revenue_service irs when she called for information to prepare her return in sum petitioner contends that the application of sec_72 in this case is inequitable because she made a good_faith effort to correctly file her federal_income_tax and relied on irs advice this court has previously held that the authoritative sources of federal tax law are statutes regulations and judicial case law and not informal irs sources see zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 additionally in order to ensure uniform enforcement of the tax law the commissioner must follow authoritative sources of federal tax law and may correct mistakes of law made by irs agents or employees see 381_us_68 286_f2d_258 10th cir affg 33_tc_379 though it is unfortunate that petitioner may have received unhelpful or incorrect tax_advice from irs employees that advice does not have the force of law petitioner contends that her present financial hardship should relieve her from liability for the additional tax and asks this court for relief there is however no financial hardship exception to sec_72 petitioner has not shown error in respondent's determination that she is liable for a 10-percent additional tax on her ira distribution since petitioner fails to qualify for any of the statutory exceptions under sec_72 we hold that petitioner is liable for the 10-percent additional tax on distributions from a qualified_retirement_plan for as provided in sec_72 respondent is sustained on this issue to reflect the foregoing decision will be entered for respondent
